On the merits.
The appeal is taken from the judgment of the lower court homologating an account filed by the syndic and ordering a distribution of the funds therein mentioned and which are the proceeds of a sale of the assets of the applicant for a respite.
This judgment was rendered while the'appeal from the judgment ordering a cession was pending in this Court.
The latter judgment having been reversed, 36 Ann. 904, it irresistibly follows that whatever was done in furtherance of the judgment ordering the cession is illegal and must be dealt with as having never had any existence.
*703The plaintiff was therefore right in opposing the distribution pro posed by tho account presented by the syndic an d is entitled to relief.
It is therefore ordered and decreed that the judgment appealed from be avoided and'reversed, and it is now ordered and adjudged that the opposition of the plaintiff to tho account in question be sustained, and accordingly that tho tablean of distribution proposed be rejected; that all anterior proceedings, save those in which the respite asked was refused, be pronounced to be null and of no effect, and that appellees pay costs. _